Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN2019108188115, filed on 08/30/2019.

Specification
The disclosure is objected to because of the following informalities:
[0014] details “LTi (xpiL, ypiL, ypiL,)” which has ypiL twice. As it is detailing coordinates, it should be “LTi (xpiL, ypiL, zpiL)” with the third coordinate as z rather than y.  
[0058] details that “As shown in Fig. 2, target lens is placed at three different positions Q, M, and K”.  Figure 2 does not include the positions Q, M, or K, but rather has “A, B, C”.  Figure 3 has Q, M, and K.  Examiner suggests amending [0058] to specify Figure 3 rather than Figure 2.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, Line 4 details “LTi (xpiL, ypiL, ypiL,)” which has ypiL twice. As it is detailing coordinates, it should be “LTi (xpiL, ypiL, zpiL)” with the third coordinate as z rather than y. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 details a “self-calibration coordinate system” in step 1 and a “turntable coordinate system” in step 4. Step 6 details coordinates (xj,yj,zj) and (x’j,y'j,z’j,) but it is not clear and distinct as to which coordinate system the coordinates belong to.  Examiner interprets coordinates that have a ‘ as belonging to the “self calibration coordinate system” and those without as belonging to the “turntable coordinate system”.  Furthermore, this applies to the coordinates detailed in Claim 2 ((xpiL, ypiL, ypiL), (xjL,yjL,zjL)), Claim 3 ((xjL, yjL, zjL), (xpiL, ypiL , zpiL)), Claim 4 ((xpiL, ypiL , zpiL)), Claim 6 ((xjL, yjL, zjL), (xpiL, ypiL , zpiL)), Claim 8 ((x0', y0’, z0'), (xjL, yjL, zjL)), and Claim 10 ((xj',yj’,zj’)). The coordinates of the lens, coordinates with the superscript L, are interpreted as belonging to the “turntable coordinate system” by the Examiner. Claims 2-10 are rejected due to dependence upon Claim 1.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "z0 is a distance from a center of a target lens to an end surface of the numerical control turntable" in line 6 of Claim 7.  There is insufficient antecedent basis for this limitation in the claim. As Claim 1, Line 5 details “placing each of target lenses at three non-coplanar points”, this would mean that there are three target lenses, and as they are detailed as being “non-planar”, that would mean that they do not lie on the same plane, and would have a different z coordinate.  As the limitation of Claim 7 details a singular target lens, it is not clear which of the 3 target lenses it is referring to as each of the three target lens would have a different z0. Examiner interprets the target lens as being the first target lens, which has the z0 closest to the origin. Claim 8 is rejected due to dependence upon Claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN103737426A) in view of Wang (CN105067011A) and Shi (CN108007347A).
	As best understood, in regards to Claim 1, Deng teaches “A measurement method for geometric errors of a numerical control turntable (three-line measurement method for geometric errors of a rotary axis of a machine tool – [0042]; rotary axis turntable – [0044]) based on a four-station laser tracer system (laser tracker at four base stations – [0046]), comprising steps of: S1: establishing a self-calibration coordinate system and calibrating positions of tracking interferometers (use the position coordinates of the six fixed points in the Cartesian coordinate system to complete the calibration of the laser tracker in the four base stations – [0046]; record values at six different positions to calibrate the spatial coordinates of the base stations – [0048]); controlling the numerical control turntable to rotate at a certain angular interval θj (control the turntable of the machine tool to rotate about its center of rotation – [0049]); and based on positions of the tracking interferometers being known after calibration (rotating the turntable, laser tracker at the position of the measurement point is recorded, after all measurement points measured, ranged readings of laser tracker at different points are obtained – [0049]; process repeated for all 4 base stations – [0051]), solving coordinates of each of measurement points in the self- calibration coordinate system using a non-linear least square method (six different positions have been calibrated, with the absolute distance between first point and laser tracking being ΔLb1 – [0053]); S3: after measurement, taking three initial position points as theoretical points on the numerical control turntable, and perform fitting using the non-linear least square method to obtain a fitting function of a center (x'0,y'0, z'0) and a radius Rc of a spatial circle formed by the three initial position points (Use least squares method to solve three theoretical circle center space coordinates – [0072]); S4: establishing a turntable coordinate system (cartesian coordinate system with a fixed position is established – [0044]); S6: subtracting coordinates (xj,yj,zj) of one of the theoretical points from actual coordinates (x’j,y'j,z’j,) of one of the measurement points in the turntable coordinate system to obtain a spatial position error (Δxj, Δyj, Δzj) of the one of the measurement points (difference between variation of measurement point to base station and actual measurement value – [0071]), and through establishing a model of six position-related geometric errors of the numerical control turntable, separating six geometric errors of the numerical control turntable using spatial position errors of the three initial position points at a same position and using the linear least squares method (three line measurement method for geometric errors with step to demarcate coordinate position of six fixed points – [0042]-[0043]; coordinates of the six fixed points are calibrated – [0046]; six positions calibrated and set as A, B, … F with coordinates x, y, and z, and distances determines – [0053]; equations solved with least squares method – [0055]).”
	Deng does not teach “perform a conversion between the turntable coordinate system and the self-calibration coordinate system.”
	Wang teaches “perform a conversion between the turntable coordinate system and the self-calibration coordinate system (system includes coordinate system for the turntable and camera, and transformation relationship between coordinate systems – [0062]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teaching of Wang of conversion between coordinate systems. Doing so would improve the accuracy of calibration of CNC machines.
	Deng in view of Wang does not teach “respectively placing each of target lenses at three non-coplanar points, each of the three non-coplanar points being located on or above the numerical control turntable, at least one of the three non-coplanar points located above the numerical control turntable keeping a certain distance from the numerical control turntable.”
	Shi teaches “respectively placing each of target lenses at three non-coplanar points, each of the three non-coplanar points being located on or above the numerical control turntable, at least one of the three non-coplanar points located above the numerical control turntable keeping a certain distance from the numerical control turntable (fixing the target to a slider, on a linear guide of a turntable with a laser tracer, the slider moves five times, which allows placement of target at multiple locations, with a slider at each position while rotations occur – [0031]; Measuring upper limit position of the target, and moves at five steps to five positions – [0032]; The target as taught by Shi is a reflector which reads upon the term “lens” since the functionality of the target as taught by Shi is the same as the functionality as the lens as being a target for a point that the distance is measured by the interferometer/laser tracer system).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng in view of Wang to incorporate the teaching of Shi to perform measurements at multiple positions of a target for the purpose of calibration. Doing so would improve the accuracy of the measurements of the position in a turntable system by use of a laser tracer. 

	As best understood, in regards to Claim 2, Deng in view of Wang and Shi discloses the claimed invention as detailed above and Deng further teaches “in the step S1, the self-calibration coordinate system are established based on four-station laser tracer interferometers LTi (xpiL, ypiL, ypiL) , i=1, 2, 3, 4 (laser tracker at the position of the measurement point is recorded, after all measurement points measured, ranged readings of laser tracker at different points are obtained – [0049]; process repeated for all 4 base stations – [0051]); a measured length between each of the target and each of the four-station laser tracer interferometers read by the laser tracer interferometer and a formula of a distance between two points are used to form a non-linear equation set (laser tracker measures coordinates of measurement point at the four base stations – [0031]; six equations – [0055]), and the non-linear equation set is solved to complete self-calibration of the laser tracer interferometer (equations solved with least squares method – [0055]), and coordinates of a position of the laser tracer interferometer is determined (six positions calibrated and set as A, B, … F with coordinates x, y, and z, and distances determines – [0053]; equations solved with least squares method – [0055]).”
Shi further teaches “each of the target lenses Pi (xjL,yjL,zjL) j = 1,2,3…n is places at the three non-coplanar points located above the numerical control turntable that are away from the numerical control turntable at unequal heights (fixing the target to a slider, on a linear guide of a turntable with a laser tracer, the slider moves five times with a slider at each position while rotations occur – [0031]); the numerical control turntable are rotated one revolution to form a cylindrical surface for measurement (laser tracer needs to complete 360 degree rotations – [0009]), light emitted by each of the four-station laser tracer interferometers is continuous during the measurement (laser beam of the tracer is irradiated on target, with full rotations to realize laser tracer to all positions in measured space – [0009]), a measured length between each of the target lenses and laser tracer interferometers read by the laser tracer interferometer (Measuring upper limit position of the target, and moves at five steps to five positions – [0032].”

	As best understood, in regards to Claim 3, Deng in view of Wang and Shi discloses the claimed invention as detailed above and Deng further teaches  “the non-linear equation set formed by the measured length between the target lens and the laser tracer interferometer read by the laser tracer interferometer and the formula of the distance between two points is:

    PNG
    media_image1.png
    166
    380
    media_image1.png
    Greyscale
 
where (xjL, yjL, zjL) represent coordinates of a jth measurement point, (xpiL, ypiL , zpiL) represent coordinates of an ith laser tracer interferometer, li represents a dead zone length and Iij represents a reading of a laser tracer interferometer (Equations listed in [0064-0066] of original document for Deng).”

	As best understood, in regards to Claim 4, Deng in view of Wang and Shi discloses the claimed invention as detailed above and Deng further teaches “the self-calibration 17Uni-Intel Ref. DF20135OUS coordinate system has constraint conditions: 
    PNG
    media_image2.png
    28
    479
    media_image2.png
    Greyscale
 where (xpiL, ypiL , zpiL)  represent coordinates of an it laser tracer interferometer (cat’s eye bracket with center at the coordinate origin O, with points on the x axis and y axis as fixed points – [0011]; As the positions of the system can be set, the origin and placement of the target in the coordinate system can be determined and would be interchangeable with other cartesian coordinate systems by translation and rotation, with transform matrices taught in [0038]).”

	As best understood, in regards to Claim 5, Deng in view of Wang and Shi discloses the claimed invention as detailed above and Deng further teaches “when dead zone lengths of the four-station laser tracer interferometers uniquely determine coordinates of an unknown measurement point; when the dead zone lengths does not uniquely determine coordinates of an unknown measurement point (Equations listed in [0064]-[0066] of original document for Deng; Equation in Deng lists unknown point – [0055]; equations solved with least squares method – [0055]).”
	Shi further teaches “a minimum number n of the measurement points required for the self-calibration is 9, the minimum number n of the measurement points required for the self-calibration is 10 (i represents the number of measurements and N represents the total number of measurements – [0018]).” As the system is restricted to i measurements and N total measurements, it would be obvious to one of ordinary skill in the art to use a minimum of 9 or 10 for the determination of self-calibration. Additionally, the instant application does not provide information towards the criticality of the minimum number of measurement points and as to the reason why the minimum number of measurements being 9 (or 10) is necessary for the determination of the measurement of the geometric errors.

	As best understood, in regards to Claim 6, Deng in view of Wang and Shi discloses the claimed invention as detailed above and Deng further teaches “in the step S2, the coordinates of each of the measurement points in the self-calibration coordinate system is solves using the non-linear least square method:

    PNG
    media_image3.png
    171
    360
    media_image3.png
    Greyscale

where  (xjL, yjL, zjL)  represent coordinates of an jth measurement point, (xpiL, ypiL , zpiL) represent coordinates of an ith laser tracer interferometer, li represents a dead zone length, and lij represents a reading of a laser tracer interferometer (Equations listed in [0064-0066] of original document for Deng).”

	As best understood, in regards to Claim 7, Deng in view of Wang and Shi discloses the claimed invention as detailed above and it is well known and understood in the art that “in the step S3, theoretical position coordinates of one of the measurement points obtained after the fitting are: 
    PNG
    media_image4.png
    107
    141
    media_image4.png
    Greyscale
 18Uni-Intel Ref. DF20135OUS where Rc represents a radius, θj represents an angular interval when measuring turntable points, and Z0 is a distance from a center of a target lens to an end surface of the numerical control turntable.”  This is known as the relationship between cartesian coordinates and cylindrical coordinates, and can be evidenced in Encyclopedia of Mathematics (Encyclopedia of Mathematics, Cylinder coordinates, 02/07/2011) and Wolfram Mathworld (Wolfram Mathworld, Cylindrical Coordinates, 03/03/2016).

	As best understood, in regards to Claim 8, Deng in view of Wang and Shi discloses the claimed invention as detailed above and Deng further teaches “the fitting function J of the center (x0', y0’, z0') and the radius Rc of the spatial circle formed by the three initial position points, 
    PNG
    media_image5.png
    52
    424
    media_image5.png
    Greyscale

Where (xjL, yjL, zjL) represents coordinates of an jth measurement point (Equation for function J listed in [0066] of original document for Deng).”

	As best understood, in regards to Claim 9, Deng in view of Wang and Shi discloses the claimed invention as detailed above and Deng further teaches “in the step S4, the circle center obtained after the fitting is taken as a circle center of the turntable coordinate system, a connecting line between one of the three initial position points and the circle center as an XL axis direction of the turntable coordinate system, a normal vector of a plane determined by the three initial position points is taken as a ZL direction of the turntable coordinate system, and a YL axis direction of the turntable coordinate system is determined based on a right-hand spiral rule of a Cartesian coordinate system (theoretical circle center space coordinates for three closed circular trajectory lines and solving space straight line L1 to minimize – [0072]; straight line L2 is X axis, straight line L1 is Z axis, cartesian coordinate system established according to the right-hand rule – [0073]).”

	As best understood, in regards to Claim 10, Deng in view of Wang and Shi discloses the claimed invention as detailed above and Wang further teaches “in the step S5, after the turntable coordinate system is established, the conversion between the self-calibration coordinate system and the turntable coordinate system is performed using a translation matrix transformation and a rotation matrix transformation, a coordinate transformation relationship is obtained, and actual coordinates (xj',yj’,zj’) of the one of the measurement points in the turntable coordinate system are obtained by multiplying the coordinate transformation relationship by a homogeneous coordinate matrix of the one of the measurement points (transformation matrix Hrc between turntable and camera/measurement system is obtained from the relative relation and under the condition of the field of view and rotation of the turntable – [0038]; relationship between coordinate systems are solved with the calibration method with the Hrc – [0064]).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863